Citation Nr: 1721594	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  06-38 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to right knee disability.


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The claims file was subsequently transferred to the RO in Boston, Massachusetts.

In October 2008, the Veteran testified at a personal hearing before the undersigned Veteran's Law Judge.  A transcript of that hearing is of record.

In February 2009, March 2011 and February 2014, this case was remanded to the RO for additional development and consideration of intertwined claims.  The requested development has been undertaken by the RO.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence of record is insufficient to establish service connection for a left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R.  
§§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. 
§§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

While the Veteran has filed a claim for a left knee disability, he has not provided any further detail as to the onset of the left knee disability.  

The Veteran's service treatment records do not document any complaints or findings of a left knee disability.  

On VA examination in March 1979, there were no complaints or findings of a left knee disability.

VA treatment records dated in 2005 show that the Veteran complained of bilateral knee pain.  X-rays of the left knee showed arthritis.  

Initially, the Board notes that while the Veteran has been diagnosed as having arthritis of the left knee, the evidence of record does not show that the left knee arthritis manifested to a compensable degree within one year of separation from service.  Accordingly, service connection for arthritis of the left knee is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309. 

Also, the evidence does not support a finding that the Veteran experienced an in-service injury, disease or event to which this condition could plausibly be related. The available service treatment records do not reflect any treatment for left knee related complaints.  Although a left knee scar was noted on separation examination in November 1978, such scar has not been identified in post service medical records.  Post service medical records show diagnosis and treatment for arthritis of the left knee many years after discharge from his period of service - a factor which tends to weigh against the claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the record is negative for any evidence even suggesting that the Veteran's left knee disability is linked to his service.  Additionally, a statement from K. C. Devine dated February 6, 1987, and a report from W. J. Kilgus, M.D. dated November 23, 1987, refer to injury including of the left lower extremity as a result of a work-related injury on July 30, 1986.  There is no other objective evidence indicating a possible left knee injury prior to the current claim received on February 9, 2005.

Moreover, as noted above, the subject of the previous remands was to allow the proper adjudication of the inextricably intertwined issue of whether there was clear and unmistakable error (CUE) in rating decisions of September 27, 1979 and June 18, 1986 denying service connection for a right knee condition.  The Veteran raised the CUE claims during the course of the appeal of the claim for service connection for a left knee disability.  The CUE claims were adjudicated in a September 2014 Supplemental Statement of the Case (SSOC).  The accompanying cover letter to the SSOC informed the Veteran of his appellate rights.  However, the Veteran did not perfect an appeal of the CUE claims.  Thus, these matters are not before the Board for appellate consideration.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 20.200, 20.301, 20.302 (2016).

Therefore, the Veteran's claim for service connection for a right knee disability remains denied.  It follows that a discussion regarding service connection for a left knee disability as secondary to a right knee disability is moot.  

Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claim of entitlement to service connection for a left knee disability.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left knee disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


